Fourth Court of Appeals
                                        San Antonio, Texas
                                               April 23, 2015

                                            No. 04-14-00807-CV

          Brad and Randi AERY, and the House Intervenors Lloyd House, Robert Eugene House,
       Magdalen House, Judith Ann House, Wayne House, Jimmy R. House, Edna Pawelek Ulbrich,
      Peter Pawelek, Jesse Pawelek, Ruby Pawelek Schumacher, Elizabeth Pawalek Reigh, Roy Mitch,
                                              Appellants

                                                      v.
                                        Hoskins, Inc., et alAppellee/s
                                          HOSKINS, INC., et al,
                                                  Appellee

                     From the 36th Judicial District Court, McMullen County, Texas
                                   Trial Court No. M-12-0045-CV-A
                                 Starr Boldrick Bauer, Judge Presiding

                                                 ORDER
             The Appellee Jane W. Hoskins’ Motion for Extension of Time to File Brief has this date
      been received and filed in the above styled and numbered cause. Extension of time to file the
      Appellee’s brief is this date GRANTED. Time is extended to May 20, 2015.

                                                                                 PER CURIAM
      ATTESTED TO:        ____________________________
                          KEITH E. HOTTLE
                          CLERK OF COURT




cc:             Daniel Pozza                                    Ellen Mitchell

                David William Navarro                           Ezra Johnson

                Conner Jackson                                  R. Clay Hoblit

                C. David Kinder                                 Jason Allen Newman

                Rosemarie Kanusky